       Case 3:21-cv-00222-SDD-EWD        Document 1     04/19/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA


James Ayo                                     Case No.:

       Plaintiff,                             COMPLAINT
v.

Sofi Lending Corporation, and
Experian Information Solutions, Inc.

       Defendants.

                                   INTRODUCTION

      1.     This is an action brought by an individual consumer for violations of

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.

                             JURISDICTION AND VENUE

      2.     This Court has jurisdiction over this action pursuant to 15 U.S.C. §

1681p and 28 U.S.C. § 1331.

      3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and as

the Plaintiff resides in and the injury occurred in Ascension Parish, Louisiana and

Defendants do business in Louisiana.

      4.     Personal Jurisdiction exists over Defendants as Plaintiff resides in

Louisiana, Defendants have the necessary minimum contacts with the state of

Louisiana, and this suit arises out of specific conduct with Plaintiff with Louisiana.




                                          1
         Case 3:21-cv-00222-SDD-EWD     Document 1    04/19/21 Page 2 of 10




                                      PARTIES

      5.     Plaintiff is, and was at all times hereinafter mentioned, a resident of

Ascension Parish, Louisiana.

      6.     Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

1681a(c).

      7.     Defendant Sofi Lending Corporation. (“Sofi”) exists and operates

under the laws of the State of Louisiana and is a furnisher of consumer credit

information to consumer reporting agencies.

      8.     Defendant Sofi is a foreign corporation with a registered agent in

Louisiana of Corporation Service Company, 501 Louisiana Ave., Baton Rouge, LA

70802.

      9.     Defendant Experian Information Solutions, Inc. is a limited liability

company existing and operating under the laws of the State of Louisiana that engages

in the business of maintaining and reporting consumer credit information.

      10.    Experian is a “consumer reporting agency” as that term is defined by

15 U.S.C. § 1681a(f) and has a registered agent in Louisiana of CT Corporation

System, 3867 Plaza Tower Dr., Baton Rouge, LA, 70816.




                                         2
       Case 3:21-cv-00222-SDD-EWD       Document 1    04/19/21 Page 3 of 10




               FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

      11.   Plaintiff is a consumer who is the victim of inaccurate reporting by

Defendant Sofi and Experian (collectively “Defendants”), and has suffered

particularized and concrete harm.

      12.   Experian is one of the largest consumer reporting agencies (“CRAs”)

as defined by 15 U.S.C. §1681(a)(f).

      13.   The CRAs’ primary business is the sale of consumer reports

(commonly referred to as “credit reports”) to third parties and consumers.

      14.   Experian has a duty, under the FCRA, to follow reasonable procedures

to ensure that the consumer reports they sell meet the standard of “maximum

possible accuracy.” 15 U.S.C. §1681(e)(B).

      15.    On or about January 23, 2021, Plaintiff discovered Defendant Sofi was

erroneously reporting a balance due on Plaintiff’s Sofi account (“Account”) on

Plaintiff’s Experian consumer report.

      16.    There was not a balance due on the Account as Plaintiff settled the

Account and the Account was settled in full leaving no balance due.

      17.    Plaintiff received a confirmation letter from Cawley & Bergmann,

LLC, a debt collector for Defendant Sofi, on September 9, 2020, confirming receipt

of payment from Plaintiff and that the Account was settled and paid in full.



                                         3
       Case 3:21-cv-00222-SDD-EWD         Document 1     04/19/21 Page 4 of 10




       18.     Experian published the false information regarding Plaintiff to third

parties.

       19.     The false information regarding the Account appearing on Plaintiff’s

consumer report harms Plaintiff because it does not accurately depict Plaintiff’s

credit history and creditworthiness.

                                  WRITTEN DISPUTE

       20.     On or about January 23, 2021, Plaintiff sent a written dispute letter to

Experian (“Dispute Letter”), disputing the inaccurate information regarding the Sofi

account reporting on Plaintiff’s consumer Experian report.

       21.     Upon information and belief, Experian forwarded Plaintiff’s Dispute to

Sofi for reinvestigation.

       22.     Upon information and belief, Sofi received notification of Plaintiff’s

Dispute from Experian.

       23.     Upon information and belief, Sofi verified the erroneous information

associated with the Account to Experian.

       24.     Sofi failed to conduct a reasonable investigation, failed to contact

Plaintiff or any third-parties, and failed to review underlying account information

with respect to the disputed information and the accuracy of the disputed

information.



                                           4
       Case 3:21-cv-00222-SDD-EWD        Document 1     04/19/21 Page 5 of 10




      25.     Experian failed to conduct an investigation, contact Plaintiff, contact

third-parties, or review underlying account information with respect to the disputed

information and the accuracy of the disputed information.

      26.     Upon information and belief, Sofi failed to instruct Experian to remove

the false information reporting on Plaintiff’s consumer report.

      27.     Experian employed an investigation process that was not reasonable

and did not remove the false information identified in Plaintiff’s Dispute.

      28.     At no point after receiving the Dispute did any Defendant communicate

with Plaintiff to determine the veracity and extent of Plaintiff’s Dispute.

      29.     Experian relied on their own judgment and the information provided to

them by Sofi, rather than grant credence to the information provided by Plaintiff.

                                   COUNT I – Sofi

            (Fair Credit Reporting Act Violation – 15 U.S.C. § 1681s-2(b))

      30.     Plaintiff re-alleges and reaffirms the above paragraphs as though fully

set forth herein.

      31.     After receiving the Dispute Letter, Sofi failed to correct the false

information regarding the Sofi account reporting on Plaintiff’s consumer report.

      32.     Sofi violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly

investigate Plaintiff’s Dispute Letter; by failing to review all relevant information



                                          5
       Case 3:21-cv-00222-SDD-EWD        Document 1    04/19/21 Page 6 of 10




regarding Plaintiff’s Dispute Letter; by failing to accurately respond to credit

reporting agencies; by verifying false information; and by failing to permanently and

lawfully correct its own internal records to prevent the re-reporting of false

representations to the consumer credit reporting agencies, among other unlawful

conduct.

       33.    As a result of this conduct, action, and inaction of Sofi, Plaintiff

suffered damages, and continues to suffer, actual damages, including economic loss,

damage to reputation, emotional distress, and interference with Plaintiff’s normal

and usual activities for which Plaintiff seeks damages in an amount to be determined

by the trier of fact.

       34.    The conduct, action, and inaction of Sofi was willful, rendering each

liable to Plaintiff for punitive damages pursuant to 15 U.S.C. § 1681n.

       35.    In the alternative, Sofi was negligent, entitling Plaintiff to recover

damages under 15 U.S.C. § 1681o.

       36.    Plaintiff is entitled to recover costs and attorneys’ fees from Sofi

pursuant to 15 U.S.C. § 1681n and/or 15 U.S.C. § 1681o.




                                          6
       Case 3:21-cv-00222-SDD-EWD        Document 1     04/19/21 Page 7 of 10




                               COUNT II – Experian

             (Fair Credit Reporting Act Violation – 15 U.S.C. § 1681e(b))

       37.    Plaintiff re-alleges and reaffirms the above paragraphs as though fully

set forth herein.

       38.    After receiving the Dispute, Experian failed to correct the false

information reporting on Plaintiff’s consumer report.

       39.    Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit reports and credit files it published and maintained

concerning Plaintiff.

       40.    As a result of this conduct, action and inaction of Experian, Plaintiff

suffered damage, and continues to suffer, actual damages, including economic loss,

damage to reputation, emotional distress, and interference with Plaintiff’s normal

and usual activities for which Plaintiff seeks damages in an amount to be determined

by the trier of fact.

       41.    The conduct, action, and inaction of Experian was willful, rendering

each liable to Plaintiff for punitive damages pursuant to 15 U.S.C. § 1681n.

       42.    In the alternative, Experian was negligent, and Plaintiff is entitled to

recover damages under 15 U.S.C. § 1681o.



                                          7
       Case 3:21-cv-00222-SDD-EWD         Document 1     04/19/21 Page 8 of 10




      43.      Plaintiff is entitled to recover costs and attorneys’ fees from Experian

pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                                COUNT III – Experian

               (Fair Credit Reporting Act Violation – 15 U.S.C. § 1681i)

      44.      Plaintiff re-alleges and reaffirms the above paragraphs as though fully

set forth herein.

      45.      After receiving the Dispute, Experian failed to correct the false

information reporting on Plaintiff’s consumer report.

      46.      Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in Plaintiff’s credit files after receiving actual notice of such

inaccuracies, by failing to conduct lawful reinvestigations, by failing to maintain

reasonable procedures with which to filter and verify disputed information in

Plaintiff’s credit files, and by failing to provide Plaintiff with a description of its

procedures used to determine the accuracy and completeness of the disputed

information.

      47.      As a result of this conduct, action and inaction of Experian, Plaintiff

suffered damage, and continues to suffer, actual damages, including economic loss,

damage to reputation, emotional distress and interference with Plaintiff’s normal and




                                           8
        Case 3:21-cv-00222-SDD-EWD           Document 1   04/19/21 Page 9 of 10




usual activities for which Plaintiff seeks damages in an amount to be determined by

the trier of fact.

       48.    The conduct, action, and inaction of Experian was willful, rendering

Experian liable to Plaintiff for punitive damages pursuant to 15 U.S.C. § 1681n.

       49.    In the alternative, Experian was negligent, entitling Plaintiff to recover

damages under 15 U.S.C. § 1681o.

       50.    Plaintiff is entitled to recover costs and attorneys’ fees from Experian

pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                               DEMAND FOR JURY TRIAL

    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks a reasonable and fair judgment against

Defendants for willful noncompliance of the Fair Credit Reporting Act and seeks

remedies as defined by 15 U.S.C. § 1681 and demands:

       51.    Trial by jury.

       52.    Actual damages to be proven at trial, or statutory damages pursuant to

15 U.S.C. § 1681n(a)(1)(A), of not less than $100 and not more than $1,000 per

violation;



                                              9
      Case 3:21-cv-00222-SDD-EWD       Document 1     04/19/21 Page 10 of 10




      53.   Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for each

Defendant’s willful violation;

      54.   The costs of instituting this action together with reasonable attorney’s

fees incurred by Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3); and

      55.   Any further legal and equitable relief as the court may deem just and

proper in the circumstances.

Dated:       April 19, 2021

                                    /s/Paulette Porter LaBostrie
                                    Paulette Porter LaBostrie, esq.
                                    PO Box 626
                                    Geismar, LA 70734
                                    labostrielaw@gmail.com

                                    Mailing Address:
                                    McCarthy Law, PLC
                                    4250 North Drinkwater Blvd, Suite 320
                                    Scottsdale, AZ 85251
                                    Telephone: (602) 456-8900
                                    Fax: (602) 218-4447

                                    Attorney for Plaintiff




                                        10
